Name: 2007/782/EC: Commission Decision of 30 November 2007 approving annual and multi-annual national programmes and the financial contribution from the Community for the eradication, control and monitoring of certain animal diseases and zoonoses, presented by the Member States for 2008 and following years (notified under document number C(2007) 5776)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  EU finance;  agricultural activity;  economic geography
 Date Published: 2007-12-01

 1.12.2007 EN Official Journal of the European Union L 314/29 COMMISSION DECISION of 30 November 2007 approving annual and multi-annual national programmes and the financial contribution from the Community for the eradication, control and monitoring of certain animal diseases and zoonoses, presented by the Member States for 2008 and following years (notified under document number C(2007) 5776) (2007/782/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 24(5) thereof, Whereas: (1) Decision 90/424/EEC lays down the procedures governing the Community's financial contribution for programmes for the eradication, control and monitoring of animal diseases and zoonoses. (2) In addition, Article 24(1) of Decision 90/424/EEC provides that a Community financial measure is to be introduced to reimburse the expenditure incurred by the Member States for the financing of national programmes for the eradication, control and monitoring of the animal diseases and zoonoses listed in that Decision. (3) Council Decision 2006/965/EC of 19 December 2006 amending Decision 90/424/EEC on expenditure in the veterinary field (2) replaced Article 24 to that Decision by a new provision. By way of transitional measures, Decision 2006/965/EC provided that programmes for enzootic bovine leucosis and for Aujeszky's disease could continue to be funded until 31 December 2010. (4) Council Decision 90/638/EEC of 27 November 1990 laying down Community criteria for the eradication and monitoring of certain animal diseases (3) provides that in order to be approved under the measures provided for in Article 24(1) of Decision 90/424/EEC, programmes submitted by the Member States must meet the criteria set out in the Annexes to Decision 90/638/EEC. (5) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (4), provides for annual programmes by Member States for monitoring of transmissible spongiform encephalopathies (TSEs) in bovine, ovine and caprine animals. (6) Council Directive 2005/94/EC (5) on Community measures for the control of avian influenza also provides for surveillance programmes by Member States to be carried out in respect of poultry and wild birds in order to contribute, interalia, on the basis of regularly updated risk-assessments, to the knowledge on the threats posed by the wild birds in relation to any influenza virus of avian origin in birds. Those annual programmes, and their financing, for monitoring should also be approved. (7) Certain Member States have submitted to the Commission annual programmes for the eradication, control and monitoring of animal diseases, programmes of checks aimed at the prevention of zoonoses, and annual monitoring programmes for the eradication and monitoring of certain TSEs for which they wish to receive a financial contribution from the Community. (8) Certain Member States have also submitted to the Commission multi-annual programmes for the eradication, control and monitoring of the animal diseases, for which they wish to receive a financial contribution from the Community. The Commitment of the expenditure for the multi-annual programmes shall be adopted in accordance with Article 76(3) of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Union (6). For multi-annual programmes the first budget commitment shall be made after their approval. Each subsequent commitment shall be made by the Commission on the basis of the decision to grant a contribution referred to in Article 24(5) of Decision 90/424/EEC. (9) The Commission has assessed the annual and multi-annual programmes submitted by the Member States from both the veterinary and the financial point of view. Those programmes were found to comply with relevant Community veterinary legislation, and in particular with the criteria set out in Decision 90/638/EEC. (10) In the light of the importance of those programmes for the achievement of Community objectives in the field of animal and public health, as well as the obligatory application in all Member States in the case of the TSE and avian influenza programmes, it is appropriate to fix the appropriate rate of financial contribution of the Community to reimburse the costs to be incurred by the Member States concerned for the measures referred to in this Decision up to a maximum amount for each programme. (11) For the sake of better management, more efficient use of Community funds and improved transparency, it is also necessary to fix for each programme, where appropriate, maximum amounts to be reimbursed to the Member States for certain costs, such as the tests used in the Member States and compensation to owners for their losses due to the slaughter or culling of animals. (12) Under Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (7), programmes for the eradication and control of animal diseases are to be financed under the European Agricultural Guarantee Fund. For financial control purposes, Articles 9, 36 and 37 of that Regulation are to apply. (13) The financial contribution from the Community should be granted subject to the condition that the actions planned are efficiently carried out and that the competent authorities supply all the necessary information within the time limits laid down in this Decision. In particular, it appears appropriate to require more frequent intermediates technical reporting in order to evaluate the efficiency of the implementation of the programmes approved. (14) For reasons of administrative efficiency all expenditure submitted for a financial contribution by the Community should be expressed in euro. In accordance with Regulation (EC) No 1290/2005, the conversion rate for expenditure in a currency other than the euro should be the most recent exchange rate set by the European Central Bank prior to the first day of the month in which the application is submitted by the Member State concerned. (15) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: CHAPTER I ANNUAL PROGRAMMES Article 1 Bovine brucellosis 1. The programmes for the eradication of bovine brucellosis submitted by Ireland, Spain, Italy, Cyprus, Portugal and the United Kingdom are hereby approved for the period from 1 January 2008 to 31 December 2008. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of carrying out laboratory tests, the compensation to owners for the value of their animals slaughtered subject to those programmes and the purchase of vaccine doses, and shall not exceed: (a) EUR 1 200 000 for Ireland; (b) EUR 4 400 000 for Spain; (c) EUR 2 100 000 for Italy; (d) EUR 153 000 for Cyprus; (e) EUR 1 900 000 for Portugal; (f) EUR 1 200 000 for the United Kingdom. 3. The maximum amounts of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall not exceed: (a) for a rose bengal test EUR 0,2 per test; (b) for a SAT test EUR 0,2 per test; (c) for a complement fixation test EUR 0,4 per test; (d) for an ELISA test EUR 1 per test. Article 2 Bovine tuberculosis 1. The programmes for the eradication of bovine tuberculosis submitted by Estonia, Spain, Italy, Poland and Portugal are hereby approved for the period from 1 January 2008 to 31 December 2008. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the costs of carrying out tuberculin tests, laboratory tests and the compensation to owners for the value of their animals slaughtered subject to those programmes, and shall not exceed: (a) EUR 24 000 for Estonia; (b) EUR 6 100 000 for Spain; (c) EUR 2 700 000 for Italy; (d) EUR 1 100 000 for Poland; (e) EUR 347 000 for Portugal. 3. The maximum amounts of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall not exceed: (a) for a tuberculin test EUR 1 per test; (b) for a gamma-interferon test EUR 5 per test. Article 3 Ovine and caprine brucellosis 1. The programmes for the eradication of ovine and caprine brucellosis submitted by Spain, Italy, Cyprus and Portugal are hereby approved for the period from 1 January 2008 to 31 December 2008. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the purchase of vaccines, the cost of carrying out laboratory tests and the compensation to owners for the value of their animals slaughtered subject to those programmes, and shall not exceed: (a) EUR 5 600 000 for Spain; (b) EUR 2 800 000 for Italy; (c) EUR 93 000 for Cyprus; (d) EUR 1 100 000 for Portugal. 3. The maximum amounts of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall not exceed: (a) for a rose bengal test EUR 0,2 per test; (b) for a complement fixation test EUR 0,4 per test. Article 4 Bluetongue in endemic or high risk areas 1. The programmes for the eradication and monitoring of bluetongue submitted by Belgium, Bulgaria, Germany, Greece, Spain, France, Italy, Luxembourg the Netherlands, Austria, Portugal, Romania and Slovenia are hereby approved for the period from 1 January 2008 to 31 December 2008. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of carrying out the laboratory tests for virological, serological and entomological surveillance and the purchase of traps and vaccines, and shall not exceed: (a) EUR 377 000 for Belgium; (b) EUR 5 400 for Bulgaria; (c) EUR 3 100 000 for Germany; (d) EUR 100 000 for Greece; (e) EUR 4 100 000 for Spain; (f) EUR 351 000 for France; (g) EUR 1 300 000 for Italy; (h) EUR 70 000 for Luxemburg; (i) EUR 527 000 for the Netherlands; (j) EUR 245 000 for Austria; (k) EUR 1 004 000 for Portugal; (l) EUR 43 000 for Romania; (m) EUR 61 000 for Slovenia. 3. The maximum amounts of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall not exceed for an ELISA test EUR 2,5 per test. Article 5 Salmonellosis (zoonotic salmonella) in breeding flocks of Gallus gallus 1. The programmes for the control of certain zoonotic salmonella in breeding flocks of Gallus gallus submitted by Belgium, Bulgaria, the Czech Republic, Denmark, Germany, Ireland, Greece, Spain, France, Italy, Cyprus, Latvia, Hungary, the Netherlands, Austria, Poland, Portugal, Romania and Slovakia are hereby approved for the period from 1 January 2008 to 31 December 2008. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of carrying out bacteriological and serotyping tests in the framework of official sampling, the compensation to owners for the value of the birds culled, the destruction of eggs and the purchase of vaccine doses and shall not exceed: (a) EUR 550 000 for Belgium; (b) EUR 10 000 for Bulgaria; (c) EUR 200 000 for the Czech Republic; (d) EUR 75 000 for Denmark; (e) EUR 600 000 for Germany; (f) EUR 120 000 for Ireland; (g) EUR 150 000 for Greece; (h) EUR 800 000 for Spain; (i) EUR 500 000 for France; (j) EUR 470 000 for Italy; (k) EUR 45 000 for Cyprus; (l) EUR 60 000 for Latvia; (m) EUR 400 000 for Hungary; (n) EUR 1 300 000 for the Netherlands; (o) EUR 50 000 for Austria; (p) EUR 2 000 000 for Poland; (q) EUR 600 000 for Portugal; (r) EUR 400 000 for Romania; (s) EUR 275 000 for Slovakia. 3. The maximum amounts of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall not exceed: (a) for a bacteriological test (cultivation) EUR 5,0 per test; (b) for the purchase of one vaccine dose EUR 0,05 per dose; (c) for serotyping of relevant isolates of Salmonella spp. EUR 20,0 per test. Article 6 Salmonellosis (zoonotic salmonella) in laying flocks of Gallus gallus 1. The programmes for the control of certain zoonotic salmonella in laying flocks of Gallus gallus submitted by Belgium, Bulgaria, the Czech Republic, Germany, Estonia, Greece, Spain, France, Italy, Cyprus, Latvia, Luxembourg, Hungary, the Netherlands, Austria, Poland, Portugal, Romania, Slovakia and United Kingdom are hereby approved for the period from 1 January 2008 to 31 December 2008. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of carrying out bacteriological and serotyping tests in the framework of official sampling, the compensation to owners for the value of the birds culled, the destruction of eggs and the purchase of vaccine doses, and shall not exceed: (a) EUR 750 000 for Belgium; (b) EUR 20 000 for Bulgaria; (c) EUR 1 000 000 for the Czech Republic; (d) EUR 2 000 000 for Germany; (e) EUR 20 000 for Estonia; (f) EUR 500 000 for Greece; (g) EUR 3 500 000 for Spain; (h) EUR 2 500 000 for France; (i) EUR 1 000 000 for Italy; (j) EUR 80 000 for Cyprus; (k) EUR 300 000 for Latvia; (l) EUR 10 000 for Luxembourg; (m) EUR 2 000 000 for Hungary; (n) EUR 2 000 000 for the Netherlands; (o) EUR 1 000 000 for Austria; (p) EUR 2 000 000 for Poland; (q) EUR 1 000 000 for Portugal; (r) EUR 500 000 for Romania; (s) EUR 1 000 000 for Slovakia; (t) EUR 80 000 for United Kingdom. 3. The maximum amounts of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall not exceed: (a) for a bacteriological test (cultivation) EUR 5,0 per test; (b) for the purchase of one vaccine dose EUR 0,05 per dose; (c) for serotyping of relevant isolates of Salmonella spp. EUR 20,0 per test. Article 7 Classical swine fever and African swine fever 1. The programmes for the control and monitoring of: (a) Classical swine fever submitted by Bulgaria, Germany, France, Luxembourg, Romania, Slovenia and Slovakia are hereby approved for the period from 1 January 2008 to 31 December 2008. (b) Classical swine fever and African swine fever submitted by Italy are hereby approved for the period from 1 January 2008 to 31 December 2008. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of carrying out virological and serological tests of domestic pigs and wild boars and for the programmes submitted by Bulgaria, Germany, France, Romania and Slovakia also at the rate of 50 % of the costs to be incurred for the purchase and distribution of vaccines plus baits for the vaccination of wild boars, and shall not exceed: (a) EUR 400 000 for Bulgaria; (b) EUR 1 000 000 for Germany; (c) EUR 650 000 for France; (d) EUR 100 000 for Italy; (e) EUR 15 000 for Luxembourg; (f) EUR 2 500 000 for Romania; (g) EUR 40 000 for Slovenia; (h) EUR 525 000 for Slovakia. 3. The maximum amounts of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall not exceed for an ELISA test EUR 2,5 per test. Article 8 Swine vesicular disease 1. The programme for the eradication of swine vesicular disease submitted by Italy is hereby approved for the period from 1 January 2008 to 31 December 2008. 2. The financial contribution by the Community shall be at the rate of 50 % of the cost of laboratory tests and shall not exceed EUR 300 000. Article 9 Avian influenza in poultry and wild birds 1. The survey programmes for avian influenza in poultry and wild birds submitted by Belgium, Bulgaria, the Czech Republic, Denmark, Germany, Estonia, Ireland, Greece, Spain, France, Italy, Cyprus, Latvia, Lithuania, Luxembourg, Hungary, the Netherlands, Austria, Poland, Portugal, Romania, Slovenia, Slovakia, Finland, Sweden and the United Kingdom are hereby approved for the period from 1 January 2008 to 31 December 2008. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State for the costs of carrying out laboratory tests and a lump sum for sampling of wild birds, and shall not exceed: (a) EUR 127 000 for Belgium; (b) EUR 76 000 for Bulgaria; (c) EUR 65 000 for the Czech Republic; (d) EUR 202 000 for Denmark; (e) EUR 580 000 for Germany; (f) EUR 8 000 for Estonia; (g) EUR 58 000 for Ireland; (h) EUR 72 000 for Greece; (i) EUR 306 000 for Spain; (j) EUR 155 000 for France; (k) EUR 380 000 for Italy; (l) EUR 15 000 for Cyprus; (m) EUR 33 000 for Latvia; (n) EUR 43 000 for Lithuania; (o) EUR 12 000 for Luxembourg; (p) EUR 184 000 for Hungary; (q) EUR 444 000 for the Netherlands; (r) EUR 55 000 for Austria; (s) EUR 81 000 for Poland; (t) EUR 165 000 for Portugal; (u) EUR 465 000 for Romania; (v) EUR 43 000 for Slovenia; (w) EUR 50 000 for Slovakia; (x) EUR 35 000 for Finland; (y) EUR 290 000 for Sweden; (z) EUR 400 000 for the United Kingdom. 3. The maximum amounts of the costs to be reimbursed to the Member States for the tests covered by the programmes shall not exceed: (a) ELISA test: EUR 1 per test; (b) agar gel immune diffusion test: EUR 1,2 per test; (c) HI test for H5/H7: EUR 12 per test; (d) virus isolation test: EUR 30 per test; (e) PCR test: EUR 15 per test; (f) sampling wild birds EUR 20 per bird. Article 10 Transmissible spongiform encephalopathies (TSE) 1. The programmes for the monitoring of transmissible spongiform encephalopathies (TSEs) submitted by Belgium, Bulgaria, the Czech Republic, Denmark, Germany, Estonia, Ireland, Greece, Spain, France, Italy, Cyprus, Latvia, Lithuania, Luxembourg, Hungary, Malta, the Netherlands, Austria, Poland, Portugal, Romania, Slovenia, Slovakia, Finland, Sweden, and the United Kingdom are hereby approved for the period from 1 January 2008 to 31 December 2008. 2. The financial contribution by the Community shall be at the rate of 100 % of the costs to be incurred by each Member State referred to in paragraph 1 for the implementation of those programmes, and shall not exceed: (a) EUR 1 950 000 for Belgium; (b) EUR 850 000 for Bulgaria; (c) EUR 950 000 for the Czech Republic; (d) EUR 1 600 000 for Denmark; (e) EUR 9 500 000 for Germany; (f) EUR 250 000 for Estonia; (g) EUR 5 000 000 for Ireland; (h) EUR 950 000 for Greece; (i) EUR 4 700 000 for Spain; (j) EUR 14 750 000 for France; (k) EUR 3 050 000 for Italy; (l) EUR 250 000 for Cyprus; (m) EUR 300 000 for Latvia; (n) EUR 550 000 for Lithuania; (o) EUR 150 000 for Luxembourg; (p) EUR 700 000 for Hungary; (q) EUR 37 000 for Malta; (r) EUR 3 150 000 for the Netherlands; (s) EUR 1 250 000 for Austria; (t) EUR 3 250 000 for Poland; (u) EUR 1 250 000 for Portugal; (v) EUR 7 500 for Romania; (w) EUR 200 000 for Slovenia; (x) EUR 750 000 for Slovakia; (y) EUR 650 000 for Finland; (z) EUR 1 150 000 for Sweden; (za) EUR 5 300 000 for the United Kingdom. 3. The financial contribution by the Community of the programmes referred to in paragraph 1 shall be for the tests performed and the maximum amount shall not exceed: (a) EUR 5 per test, for tests carried out in bovine animals referred to in Annex III to Regulation (EC) No 999/2001; (b) EUR 30 per test, for tests carried out in ovine and caprine animals referred to in Annex III to Regulation (EC) No 999/2001; (c) EUR 50 per test, for tests carried out in cervid animals referred to in Annex III to Regulation (EC) No 999/2001; (d) EUR 175 per test, for primary molecular discriminatory tests carried out as referred to in point 3.2(c)(i) of Chapter C of Annex X to Regulation (EC) No 999/2001. Article 11 Bovine spongiform encephalopathy (BSE) 1. The programmes for the eradication of bovine spongiform encephalopathy submitted by Belgium, Bulgaria, the Czech Republic, Denmark, Germany, Estonia, Ireland, Greece, Spain, France, Italy, Luxembourg, the Netherlands, Austria, Poland, Portugal, Slovenia, Slovakia, Finland and the United Kingdom are hereby approved for the period from 1 January 2008 to 31 December 2008. 2. The financial contribution by the Community of the programmes referred to in paragraph 1 shall be at the rate of 50 % of the cost incurred by each Member State for the compensation to owners for the value of their animals culled and destroyed in accordance with their eradication programme, up to a maximum of EUR 500 per animal, and shall not exceed: (a) EUR 50 000 for Belgium; (b) EUR 50 000 for Bulgaria; (c) EUR 150 000 for the Czech Republic; (d) EUR 50 000 for Denmark; (e) EUR 145 000 for Germany; (f) EUR 50 000 for Estonia; (g) EUR 430 000 for Ireland; (h) EUR 50 000 for Greece; (i) EUR 500 000 for Spain; (j) EUR 100 000 for France; (k) EUR 150 000 for Italy; (l) EUR 50 000 for Luxembourg; (m) EUR 50 000 for the Netherlands; (n) EUR 50 000 for Austria; (o) EUR 100 000 for Poland; (p) EUR 232 000 for Portugal; (q) EUR 10 000 for Slovenia; (r) EUR 125 000 for Slovakia; (s) EUR 25 000 for Finland; (t) EUR 176 000 for the United Kingdom. Article 12 Scrapie 1. The programmes for the eradication of scrapie submitted by Belgium, Bulgaria, the Czech Republic, Denmark, Germany, Estonia, Ireland, Greece, Spain, France, Italy, Cyprus, Latvia, Lithuania, Luxembourg, Hungary, the Netherlands, Austria, Portugal, Romania, Slovenia, Slovakia, Finland, and the United Kingdom are hereby approved for the period from 1 January 2008 to 31 December 2008. 2. The financial contribution by the Community of the programmes referred to in paragraph 1 shall be at the rate of 50 % of the cost incurred by the concerned Member States for compensation to owners for the value of their animals culled and destroyed in accordance with their eradication programme, up to a maximum of EUR 100 per animal and at a rate of 50 % of the cost of the analysis of samples for genotyping, up to a maximum of EUR 10 per genotyping test, and shall not exceed: (a) EUR 66 000 for Belgium; (b) EUR 26 000 for Bulgaria; (c) EUR 88 000 for the Czech Republic; (d) EUR 204 000 for Denmark; (e) EUR 1 000 000 for Germany; (f) EUR 12 100 for Estonia; (g) EUR 550 000 for Ireland; (h) EUR 700 000 for Greece; (i) EUR 3 800 000 for Spain; (j) EUR 3 000 000 for France; (k) EUR 1 500 000 for Italy; (l) EUR 1 100 000 for Cyprus; (m) EUR 1 100 for Latvia; (n) EUR 3 000 for Lithuania; (o) EUR 27 000 for Luxembourg; (p) EUR 343 000 for Hungary; (q) EUR 258 000 for the Netherlands; (r) EUR 26 000 for Austria; (s) EUR 35 000 for Portugal; (t) EUR 881 000 for Romania; (u) EUR 61 000 for Slovenia; (v) EUR 302 000 for Slovakia; (w) EUR 201 000 for Finland; (x) EUR 4 000 000 for the United Kingdom. Article 13 Rabies 1. The programmes for the eradication of rabies submitted by Bulgaria, Lithuania, Hungary, Austria, Poland, Romania and Slovakia are hereby approved for the period from 1 January 2008 to 31 December 2008. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of carrying out laboratory tests and for the purchase and distribution of vaccine plus baits for the programmes, and shall not exceed: (a) EUR 700 000 for Bulgaria; (b) EUR 700 000 for Lithuania; (c) EUR 1 500 000 for Hungary; (d) EUR 290 000 for Austria; (e) EUR 3 900 000 for Poland; (f) EUR 2 500 000 for Romania; (g) EUR 575 000 for Slovakia. 3. The maximum amounts of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall not exceed: (a) for an ELISA test EUR 8 per test; (b) for a test to detect tetracycline in bone EUR 8 per test. Article 14 Enzootic bovine leucosis 1. The programme for the eradication of enzootic bovine leucosis submitted by Estonia, Lithuania and Poland for the period from 1 January to 31 December 2008 is hereby approved. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of carrying out laboratory tests and compensation to owners for the value of their animals slaughtered subject to those programmes, and shall not exceed EUR: (a) EUR 15 000 for Estonia; (b) EUR 200 000 for Lithuania; (c) EUR 800 000 for Poland. 3. The maximum amounts of the costs to be reimbursed to the Member States for the programme referred to in paragraph 1 shall not exceed: (a) for an ELISA test EUR 0,5 per test; (b) for an agar gel immune diffusion test EUR 0,5 per test. Article 15 Aujeszkys disease 1. The programmes for the eradication of Aujeszkys disease submitted by Spain, Hungary and Poland is hereby approved for the period from 1 January 2008 to 31 December 2008. 2. The financial contribution by the Community of the programmes referred to in paragraph 1 shall be at the rate of 50 % of the costs to be incurred by the concerned Member State for the cost of laboratory tests, and shall not exceed: (a) EUR 450 000 for Spain; (b) EUR 60 000 for Hungary; (c) EUR 5 000 000 for Poland. 3. The maximum amount of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall not exceed for an ELISA test EUR 1 per test. CHAPTER II MULTI-ANNUAL PROGRAMMES Article 16 Rabies 1. The multi-annual programmes for the eradication of rabies submitted by the Czech Republic, Germany, Estonia, Latvia, Slovenia, and Finland are hereby approved for the period from: (a) 1 January 2008 to 31 December 2009 for the Czech Republic and Germany; (b) 1 January 2008 to 31 December 2010 for Latvia and Finland; (c) 1 January 2008 to 31 December 2011 for Estonia; (d) 1 January 2008 to 31 December 2012 for Slovenia. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of carrying out laboratory tests and for the purchase and distribution of vaccine plus baits for the programmes. 3. The maximum amounts of the costs to be reimbursed to the concerned Member State for the programmes referred to in paragraph 1 shall not exceed: (a) for an ELISA test EUR 8 per test; (b) for a test to detect tetracycline in bone EUR 8 per test. 4. The contribution to cover the period for the implement of the multi-annual programmes shall not exceed: (a) EUR 1 000 000 for the Czech Republic; (b) EUR 800 000 for Germany; (c) EUR 4 750 000 for Estonia; (d) EUR 3 700 000 for Latvia; (e) EUR 1 750 000 for Slovenia; (f) EUR 300 000 for Finland. 5. The amounts to be committed for 2008 shall be: (a) EUR 500 000 for the Czech Republic; (b) EUR 475 000 for Germany; (c) EUR 1 000 000 for Estonia; (d) EUR 1 200 000 for Latvia; (e) EUR 350 000 for Slovenia; (f) EUR 100 000 for Finland. 6. The amounts to be committed for the following years shall be decided in function of the execution of the programme in 2008. An indication of these amounts (in euro) is given below: Member state 2009 2010 2011 2012 Czech republic 500 000 Germany 325 000 Latvia 1 250 000 1 250 000 Finland 100 000 100 000 Estonia 1 250 000 1 250 000 1 250 000 Slovenia 350 000 350 000 350 000 350 000 Article 17 Aujeszkys disease 1. The multi-annual programme for the eradication of Aujeszkys disease submitted by Belgium is hereby approved for the period from 1 January 2008 to 31 December 2009. 2. The financial contribution by the Community shall be at the rate of 50 % of the cost to be incurred by Belgium of carrying out laboratory tests. 3. The maximum amount of the costs to be reimbursed to Belgium for the programme referred to in paragraph 1 shall not exceed for an ELISA test EUR 1 per test. 4. The contribution to cover the period for the implementation of the multi-annual programme to be carried out by Belgium referred to in paragraph 1 shall not exceed EUR 720 000. 5. The amount to be committed for 2008 shall be EUR 360 000. 6. The amount to be committed for the following year shall be decided in function of the execution of the programme in 2008. EUR 360 000 is an indication thereof. Article 18 Enzootic bovine leucosis 1. The multi-annual programmes for the eradication of enzootic bovine leucosis submitted by Italy, Latvia, and Portugal are hereby approved for the period from 1 January 2008 to 31 December 2010. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of carrying out laboratory tests and compensation to owners for the value of their animals slaughtered subject to those programmes. 3. The maximum amounts of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall not exceed: (a) for an ELISA test EUR 0,5 per test; (b) for an agar gel immune diffusion test EUR 0,5 per test. 4. The contribution to cover the period for the implementation of the multi-annual programmes shall not exceed: (a) EUR 2 000 000 for Italy; (b) EUR 170 000 for Latvia; (c) EUR 1 000 000 for Portugal. 5. The amounts to be committed for 2008 shall be: (a) EUR 400 000 for Italy; (b) EUR 60 000 for Latvia; (c) EUR 300 000 for Portugal. 6. The amounts to be committed for the following years shall be decided in function of the execution of the programme in 2008. An indication of these amounts (in euro) is given below: Member state 2009 2010 2011 2012 Italy 800 000 800 000 Latvia 55 000 55 000 Portugal 350 000 350 000 CHAPTER III GENERAL AND FINAL PROVISIONS Article 19 1. For the programmes referred to in Articles 1, 2, 3, 5, 6, 14 and 18, the eligible costs for the compensation to owners for the value of animals due to the slaughtering or culling of their animals shall be limited as provided for in paragraphs 2 and 3 of this Article. 2. The average compensation to be reimbursed to the Member States shall be calculated on the basis of the number of animals slaughtered or culled in the Member State and: (a) for bovine animals, up to a maximum of EUR 375 per animal; (b) for sheep and goats, up to a maximum of EUR 50 per animal; (c) for breeding bird of Gallus gallus, up to a maximum of EUR 3,5 per bird; (d) for laying bird of Gallus gallus, up to a maximum of EUR 1,5 per bird. 3. The maximum amount of compensation to be reimbursed to the Member States per single animal shall not exceed EUR 1 000 per bovine animal and EUR 100 per sheep or goat. Article 20 1. The expenditure submitted by the Member States for a financial contribution by the Community shall be expressed in euro and shall exclude value added tax and other taxes. 2. Where a Member State's expenditure is in a currency other than the euro, the Member State concerned shall convert it into euro by applying the most recent exchange rate set by the European Central Bank prior to the first day of the month in which the application is submitted by the Member State. Article 21 1. The financial contribution by the Community for the programmes referred to in Articles 1 to 18 shall be granted provided that the Member States concerned: (a) implement the programmes in accordance with the relevant provisions of Community law, including rules on competition and on the award of public contracts; (b) bring into force by 1 January 2008 at the latest the laws, regulations and administrative provisions necessary for implementing the programmes referred to in Articles 1 to 18; (c) forward to the Commission by 1 June 2008 at the latest the intermediate technical and financial reports for the programmes referred to in Articles 1 to 18, in accordance with Article 24(7) (a) of Decision 90/424/EEC; (d) for the programmes referred to in Article 9, report to the Commission the positive and negative results of investigations detected during their surveillance of poultry and wild birds through the Commission on-line system every three months by forwarding within a period of four weeks following the end of the month covered by the report; (e) for the programmes referred to in Articles 10 to 12, forward a report to the Commission every month on the results of the TSE monitoring programme by forwarding within a period of four weeks following the end of the month covered by the report; (f) for the programmes referred to in Articles 1 to 18, forward a final report to the Commission in accordance with Article 24(7)(b) of Decision 90/424/EEC by 30 April 2009 at the latest on the technical execution of the programme accompanied by justifying evidence as to the costs paid by the Member State and the results attained during the period from 1 January 2008 to 31 December 2008; (g) for programmes referred to in Articles 1 to 18, implement the programme efficiently; (h) do not for the programmes referred to in Articles 1 to 18, submit further requests for other Community contributions for these measures, and have not previously submitted such requests. 2. Where a Member State does not comply with paragraph 1, the Commission shall reduce the financial contribution by the Community having regard to the nature and gravity of the infringement, and to the financial loss for the Community. Article 22 This Decision shall apply from 1 January 2008. Article 23 This Decision is addressed to the Member States. Done at Brussels, 30 November 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 397, 30.12.2006, p. 22. (3) OJ L 347, 12.12.1990, p. 27. Decision as amended by Directive 92/65/EEC (OJ L 268, 14.9.1992, p. 54). (4) OJ L 147, 31.5.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 727/2007 (OJ L 165, 27.6.2007, p. 8). (5) OJ L 10, 14.1.2006, p. 16. (6) OJ L 248, 16.9.2002, p. 12. (7) OJ L 209, 11.8.2005, p. 1. Regulation as last amended by Regulation (EC) No 378/2007 (OJ L 95, 5.4.2007, p. 1).